Citation Nr: 1437662	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  10-15 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) and anxiety reaction prior to February 3, 2012, and in excess of 50 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Chisholm Chisholm & Kilpatrick LTD, Attorneys at Law


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1964 to November 1966.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2008 rating decision by the Department of Veterans Appeals (VA) Regional Office (RO) in Roanoke, Virginia.  That rating decision granted service connection for PTSD and rated the disability in combination with the Veteran's previously service-connected anxiety reaction with hypertension.  The RO assigned a 30 percent rating, effective December 8, 2004.  Thereafter, in a June 2012 rating decision, the RO increased the disability rating from 30 percent to 50 percent, effective February 3, 2012. 

In September 2013, the Board considered whether ratings higher than those assigned in the June 2012 rating decision were warranted.  After the Board's denial, counsel for the Veteran and the Secretary of VA filed a Joint Motion for Partial Remand with the Court of Appeals for Veterans Claims (Court).  In that Joint Motion, the parties agreed that the Board failed to provide adequate reasons and bases in the September 2013 decision.  A March 2014 Order of the Court granted the motion and remanded the issue to the Board.

With regard to the separate 10 percent disability rating for service-connected hypertension granted in the September 2013 Board decision, such decision has not been disturbed and the claim for service connection for sleep apnea was remanded and is not currently before the Board for consideration.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In this case, increased rating claims are on appeal and, as discussed below, the Board concludes that the Court's holding in Rice is applicable.  Thus, the Veteran's TDIU claim is properly before the Board and the issue has been listed on the title page.

In addition to a paper claims file, there is a Virtual VA electronic file.  The Board has reviewed both files prior to reaching this decision. 

The issue of entitlement to a total disability rating based on individual unemployability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal period, including prior to February 3, 2012 and thereafter, the Veteran's psychiatric disability was manifested by such symptoms as irritability, anxiety, flashbacks, sleep impairment, mild impairment of memory, difficulty concentrating, disturbance in motivation and mood and difficulty in maintaining effective relationships; more severe symptoms such as obsessional rituals that interfere with routine activity, intermittently illogical speech, spatial disorientation or near continuous panic were not shown; total occupational and social impairment was not shown.


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in favor of the Veteran, the criteria for a disability rating of 50 percent (but no higher) for service-connected PTSD and anxiety reaction prior to February 3, 2012 have been met.  38 U.S.C.A. §§ 1155 (West 2002 & Supp. 2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for a disability rating in excess of 50 percent for service-connected PTSD and anxiety reaction from February 3, 2012 have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The RO provided the Veteran pre-adjudication notice by letter dated in December 2004 when the Veteran initially filed a claim for service connection for PTSD.  Once the issue of the disability ratings assigned was raised, a June 2008 letter provided notification of the laws regarding degrees of disability and effective dates.  The claim for an increased rating was readjudicated in December 2009 and a March 2010 statement of the case again provided the rating criteria for mental health disorders.  The Board finds the Veteran was informed of the evidence needed to achieve a higher schedular rating and, therefore, VA's duties under 38 U.S.C.A. §§ 5104 and 7105 have been satisfied.
The record also reflects that VA has made reasonable efforts to obtain all relevant records pertinent to the matters on appeal, including the Veteran's service treatment records, VA treatment records from the Pasco and Hampton VA Medical Centers, and private medical records.  The Veteran has not identified any outstanding medical evidence.  

Appropriate VA psychiatric examinations were conducted in September 2009 and February 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Both examinations were adequate as they were based on a physical examination of the Veteran and provide the medical information needed to address the rating criteria relevant to this appeal.  There is adequate medical evidence of record to make a determination in this case and the Veteran has not indicated otherwise.  

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II. Disability Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

PTSD and other psychiatric disorders are rated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411.  Evaluations are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.

Under the provisions for rating psychiatric disorders, a 30 percent rating is warranted for PTSD where the disorder is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessive rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including (if applicable) those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Under the DSM-IV, GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

III. Entitlement to Increased Ratings

Service connection for "anxiety reaction with hypertension" was granted in an August 1967 rating decision; a 10 percent disability rating was assigned.  The record does not reflect the Veteran sought further mental health treatment until December 2004 when the Veteran filed a claim for service connection for PTSD.  In this appeal, he contends that he is entitled to at least a 70 percent disability rating from December 2004 to the present.

VA treatment records dated in December 2004 indicate the Veteran was experiencing anxiety, irritability, problems sleeping, flashbacks, increased startle response, difficulty concentrating and night sweats from bad dreams.  He was neatly dressed, alert and oriented.  His mood was described as "anxious but pleasant".  Delusions, hallucinations, suicidal or homicidal ideation were denied.  Chronic PTSD with dysphoric mood and history of generalized anxiety disorder were diagnosed.  The Veteran was prescribed medication.  A GAF score of 63 was assigned.  

In November 2005, the Veteran reported he was sleeping better, but was still bothered by nightmares and intrusive thoughts related to his stressors.  His speech was noted to be of normal rhythm and flow and his eye contact was good.  His attention and concentration span was assessed as fair.  Thoughts were logical and goal directed without delusions or hallucinations noted.  A GAF score of 65 was assigned.  

Nearly identical symptoms to those in November 2005 were noted in a May 2006 treatment record; it was also indicated the Veteran was remaining active in daily affairs and enjoyed playing golf.  In October 2006, the Veteran claimed that lately he had been more anxious and jumpy and that his wife had noticed a "change in him."  He was still bothered by nightmares and intrusive thoughts.  Other symptoms were the same as noted in November 2005 and a GAF score of 65 was again assigned.  In December 2006, the Veteran again reported feeling anxious and jumpy.  He indicated he got easily irritated with others.   The objective findings and other symptoms reported were the same as previous counseling records.  A GAF score of 65 was again assigned.    Records in April 2007 and May 2007 reflected the same concerns and the same GAF score was assigned.  

In January 2008, the RO increased the Veteran's disability rating from 10 percent to 30 percent based on the diagnosis of PTSD in December 2004 and evidence of occupational and social impairment due to mild symptoms controlled by continuous medication.

In April 2008, the Veteran related an incident at the golf course when he lost his temper and got into a confrontation with another individual.  He reported continuing anxiety and irritability, along with nightmares and intrusive thoughts about his stressors.  Objective findings revealed normal speech and logical, goal-directed thought processes.  Concentration, attention span, insight and judgment were fair.  

In August 2008, the Veteran's wife submitted a statement.  She indicated her belief he was more detached and paranoid over the past few years.  She stated he had retired from a lucrative job because he was having trouble dealing with people.  She indicated recently seeing a change in his personality and ability to handle everyday challenges.  She indicated he became very angry when feeling that people were not listening to him or understanding him.  She related noticing more frequent mood swings and that the Veteran would be on "this rollercoaster of emotion" for longer periods of time. She indicated being on guard on account of not knowing what his mood would be.  She indicated he demonstrated "definite inattention" while driving and that he could not sit still at home and would leave many projects unfinished.  She related that he had trouble sleeping and would fall asleep during the day.  In addition, she indicated he was "lax" about his personal appearance and that she made sure when he left the house he was "clean shaven and wearing decent clothes."

In November 2008, the Veteran indicated he had dreams at night on almost a daily basis.  He stated he got restless and agitated in his sleep and was still bothered by intrusive thoughts. The treatment record indicated a current GAF score of 50 with a high score of 55 within the past year.

In September 2009, the Veteran underwent a VA psychiatric examination.  He indicated frequent anger and that he had put his wife and children through a lot of suffering over the years.  The Veteran reported problems falling asleep and remaining asleep.  The Veteran suffered from nightmares two to three times weekly and during waking hours, suffered from flashbacks.  It was indicated the Veteran was averse to going out in public and that he avoided large crowds or public places.  He was noted to be hyper vigilant in all settings and easily startled by loud noises, sudden movements or certain smells.  The Veteran reported being forgetful about unimportant current matters and forgetting why he started a particular task.  He frequently felt anxious or, in his words, "tense all the time."  The Veteran expressed fear of losing control and reported feeling irritable, angry, quick to react and impatient in almost all settings through the years.  

As to his employment, it was indicated the Veteran worked for many years as a computer programmer, but, he often had trouble getting along with people.  He voluntarily stopped working in 2002 when he and his wife decided they had enough money saved for retirement.  The Veteran indicated that with the adverse circumstances of the stock market in 2009, he might have to resume working.  The examiner opined that the Veteran was capable of working "from a mental health point of view"; however, the Veteran would have significant difficulty interacting with other people, particularly under stressful situations.  

Upon mental status examination, the examiner reported the Veteran was open and forthcoming providing his history and was polite and cooperative.  He maintained eye contact well and his speech and thought processes were goal-directed.  No psychomotor abnormalities were noted and no memory deficit could be elicited.  Mood and affect were intense and anxious.  The Veteran was not noted to be acutely suicidal, homicidal, psychotic, manic, obsessive or compulsive.  The examiner concluded the Veteran had difficulty tolerating frustration, difficulty with concentration and difficulty interacting with other people such that he had difficulty establishing and maintain social and work relationships.  However, the examiner also indicated the Veteran was capable of working from a mental health standpoint. The examiner assigned a GAF score of 55.

In a January 2010 statement, the Veteran explained that at the September 2009 examination, he had experienced "extreme difficulty" remembering the last of three items he was asked to remember.  In addition, he indicated that his memory over the last few years had "rapidly deteriorated with names, important dates, doctors' visits, etc."  He indicated panic attacks while driving causing him not to know where he was or where he was going.  He reiterated his lack of impulse control and that sudden noise could set him off "in a very defensive mood."  He indicated his belief that it would be "extremely difficult for him to function in the work place" which would limit his "ability to get or retain any job."

In his April 2010 Form 9, the Veteran indicated his memory continued to worsen and that he forgot appointments, what items he was looking for, where his car was located and that he would often lose items such as his hearing aids and prescription sunglasses.  He also indicated his "serious problems" with loud and obnoxious people or those that offended him.  

Treatment records dated in April 2010 and November 2010 indicated the Veteran continued to have low frustration tolerance and that he got angry and irritated easily.  Treatment records dated in August 2011 and December 2011 indicated continuing problems with impulse control and intrusive thoughts.  The records all indicated a GAF score of 50.  The Veteran was seen once at a clinic in Florida in January 2011, it was noted he had sleep apnea which was affecting his sleep.  He complained of mood swings and irritability.  The psychiatrist assigned a GAF score of 62.

In February 2012, the Veteran underwent another VA examination.  The examiner indicated the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner indicated the impairment was caused by "irritability" and "quickness to anger."  He assigned a GAF score of 63. The Veteran reported intrusive thoughts and dreams, markedly diminished interest or participation in significant activities, restricted range of effect, difficulty falling or staying asleep, irritability and outbursts of anger, difficulty concentrating, hypervigilance and exaggerated startle response.  Examination revealed depressed mood, anxiety, chronic sleep impairment and mild memory loss, flattened effect, disturbances of motivation and mood and suicidal ideation. The examiner indicated that although the Veteran was irritable, he was not violent. The examiner added that the Veteran was now clinically depressed due to his continuing unemployment and having the desire to work.

At his February 2012 VA examination, the examiner noted the Veteran's desire to work, but stated "he has not been able to summon the energy to apply for a job."  The examiner noted the Veteran had worked for 13 years as a computer programmer until 1984.  He had various jobs until 2000 and that he was reportedly released from his last job as a consultant due to his irritability, outbursts of anger and difficulty getting along with co-workers.  The Veteran had not worked since that time.  The examiner opined that the Veteran would be able to perform work from a mental health point of view; however, he "would need to work in a structured environment and in relative isolation.  He would quickly become irritable, anxious and angry in any public setting."

A VA treatment record dated in March 2012 from the Veteran's treatment provider in Florida indicated a GAF score of 62.  The Veteran indicated a lack of interest and energy, intrusive thoughts and negativity.  Treatment records authored by his regular treating psychiatrist, Dr. G., maintained a GAF score of 50 between 2012 and 2014 and indicated similar symptoms, to include intrusive thoughts, irritability, lack of impulse control and sleep impairment.

In June 2014, after the Court granted the Joint Motion for Partial Remand, the Veteran's representative referred the claims file to a private psychologist, Dr. C.  The Veteran waived consideration of this evidence by the RO and it was forwarded directly to the Board.  Dr. C. reviewed the claims file and indicated the presence of similar symptoms since 2004.  He indicated that as the Veteran's symptomatology has been more thoroughly investigated over the years, "his clinical presentation has become better understood as more severe than first thought." The doctor characterized the Veteran's symptoms as "rather severe" and indicated his opinion that it is more likely than not that the Veteran has experienced these severe symptoms since some time prior to December 2004.  Dr. C. concluded that the Veteran should be rated at 70 percent since December 2004 since "his condition has resulted in occupational and social impairment with deficiencies in the areas of work, family relations, thinking and mood."  

Upon review of the entirety of the evidence, to include treatment records, VA examination reports and the statements of the Veteran and his wife, the Board finds the Veteran's symptoms appear to be contemplated by at best, a 30 percent schedular rating and at worst, a 50 percent schedular rating throughout the appeal period.  DC 9411.  Considering the Veteran's disability picture as a whole, the Board concludes that it is possible to resolve doubt in the Veteran's favor and find the reduced reliability caused by impairment of memory and concentration and a lack of impulse control stemming from ongoing irritability, anxiety and a low tolerance for frustration merit a 50 percent disability rating throughout the appeal period.

The Board has given careful consideration to the Veteran's belief that a 70 percent disability rating is warranted.  Upon review of the rating criteria and the lay and medical evidence, the Board finds that the Veteran's disability picture as a whole does not reflect such severe impairment.  Specifically absent from the record are more severe psychotic symptoms that are evidence of disturbances of mind that affect an individual's ability to function normally in society or in the workplace.  Active delusions, hallucinations, severe memory loss, active suicidal or homicidal ideation, obsessional rituals and illogical speech would be examples of such symptoms. At each examination and in treatment reports, the Veteran was always seen to be alert and aware of his surroundings; he was able to communicate normally and maintained good eye contact.  Objective findings did not include repetitive motions, obsessional rituals, irregular speech or the inability to think logically.  The Veteran has not contended he suffers from any of these more severe symptoms.  By the same token, a rating in excess of 70 percent is not warranted because total occupational and social impairment, to include such serious symptoms as grossly inappropriate behavior, persistent danger of hurting self or others or disorientation to place or time have not been shown.

The Board recognizes that beginning in 2008 the Veteran's psychiatric treatment provider began to assign GAF scores of 50 in his counseling records. Elsewhere in the record, the GAF scores range between 55 and 65.  Upon inclusive review of the evidence, the Board finds that the treatment record narratives, statements in support of claim and examination records between 2004 and 2014 tend to support the finding the Veteran's disability is not as severe as a GAF score of 50 would reflect.  Although suicidal ideation appears as a listed symptom on the February 2012 examination report, it does not appear elsewhere in the record and the other exemplary symptoms that would be reflective of a GAF score of 50, such as severe obsessional rituals or frequent shoplifting, are not shown.  

Based upon the above, the Board will resolve the benefit of the doubt in the Veteran's favor and grant a disability rating of 50 percent (but no higher) for his service-connected PTSD and anxiety reaction prior to February 3, 2012.  The Board finds, however, that the preponderance of the evidence is against the claim for a disability rating in excess of 50 percent for any period of time covered by this appeal and an increased rating on and after February 3, 2012 is not warranted.   

IV. Extraschedular Considerations

The Board has considered the provisions of 38 C.F.R. § 3.321(b)(1) and whether the record shows that the Veteran's PTSD and anxiety reaction is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2012).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms"(which include marked interference with employment and frequent periods of hospitalization).

The symptoms of and impairment due to the Veteran's service-connected disability are adequately addressed by the schedular rating.  As discussed, the rating schedule provides for higher ratings for disability more severe than the Veteran's.  Because the criteria in the rating schedule are adequate, it is not necessary to refer the claim for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b) (2013


ORDER

A disability rating of 50 percent (but no higher) for service-connected PTSD and anxiety reaction prior to February 3, 2012 is granted, subject to regulations governing the award of monetary benefits.

A rating in excess of 50 percent on and after February 3, 2012 is denied.


REMAND


Reason for Remand: To obtain an addendum opinion and to refer the TDIU claim raised by the record for extra-schedular consideration.

As noted in the Introduction, the issue of entitlement to a TDIU has been raised by the record.   It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment. The question is whether the particular veteran is capable of performing the physical and mental acts required by employment, not whether that veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363   (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
 
Here, the Veteran is currently service-connected for PTSD and anxiety reaction rated as 50 percent disabling, tinnitus rated as 10 percent disabling, hearing loss rated as 10 percent disabling and hypertension rated as 10 percent disabling, with a combined rating of 60 percent.

If, as here, the required percentage requirements are not met, but the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, the Director of the VA Compensation and Pension Service should consider whether a TDIU may be awarded on an extraschedular basis.  38 C.F.R. § 4.16(b).  The Board cannot award a TDIU on this basis in the first instance.

The evidence regarding the Veteran's employability is mixed.  The September 2009 VA examination report indicates the Veteran worked for many years as a computer programmer, but, he often had trouble getting along with people.  The report stated that he voluntarily stopped working in the early 2000s when he and his wife decided they had enough money saved for retirement.  The Veteran indicated in 2009 that he might have to start working again due to the downtown of the economy.  The examiner opined that the Veteran was capable of working "from a mental health point of view";  however, the Veteran would have significant difficulty interacting with other people, particularly under stressful situations.  

In a January 2010 statement, the Veteran indicated his belief that it would be "extremely difficult for him to function in the work place" which would limit his "ability to get or retain any job."

At his February 2012 VA examination, the examiner noted the Veteran's desire to work, but stated "he has not been able to summon the energy to apply for a job."  The examiner noted the Veteran had worked for 13 years as a computer programmer until 1984.  He had various jobs until 2000 and that he was reportedly released from his last job as a consultant due to his irritability, outbursts of anger and difficulty getting along with co-workers.  The Veteran had not worked since that time.  The examiner opined that the Veteran would be able to perform work from a mental health point of view; however, he "would need to work in a structured environment and in relative isolation.  He would quickly become irritable, anxious and angry in any public setting."

Following remand by the Court to the Board, a private practitioner was requested by the Veteran's representative to opine on the Veteran's employability.  Dr. C. focused on the Veteran's irritability and anger which reportedly contributed to the loss of the Veteran's most recent employment.  Dr. C. noted that deficient motivation, difficulty concentrating and memory loss would also likely produce a significant negative impact on his ability to maintain employment.  He concluded that it was "more likely than not that [the Veteran] is not able to secure or follow substantially gainful employment due to his service-connected PTSD symptoms and that he has been unable to do so since some time prior to 2004."  Dr. C. opined also that "[s]uch a severe and persistent difficulty with regard to mood state and behavior would limit him to employment only within the most protective and sheltered of work environments."

Here, the Board notes that marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist on a facts-found basis (including but not limited to employment in a protected environment such as a family business or sheltered workshop).

Here, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).   The evidence is unclear as to whether the Veteran's PTSD and anxiety response would render him unable to secure or maintain substantially gainful employment.  It appears he has not attempted to get a job since the early 2000s.  However, the evidence reflects that his symptoms may well preclude him from engaging in employment that is more than marginal.  Thus, the Board finds a remand for further development is appropriate.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the February 2012 VA examiner or, if the February 2012 VA examiner is unavailable, to another suitably qualified VA examiner for an opinion as to whether it is at least as likely as not that any or all of the Veteran's service-connected disabilities, to include PTSD, tinnitus, hearing loss and hypertension, preclude him from engaging in or maintaining  substantially gainful employment consistent with his education and occupational experience.  The opinion must be provided without consideration of the Veteran's age.  The existence or degree of nonservice-connected disabilities should be disregarded.  

The claims file, Virtual VA records, and this REMAND must be made available for review.

The examiner should specifically consider and discuss the examination report and opinion of Dr. C. provided in June 2014 that indicates the doctor's belief that it is more likely than not that the Veteran would be unable to secure or follow substantially gainful employment due to his service-connected PTSD symptoms and that he has been unable to do so since some time prior to 2004.

Rationale must be provided for the opinion proffered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  After ensuring that the above development is completed and that the addendum opinion is adequate, the RO should refer the Veteran's TDIU claim to the Director, Compensation & Pension Service, for extra-schedular consideration.  A copy of the Director's decision must be included in the claims file. Thereafter, the RO must implement the determinations of the Director, Compensation and Pension Service, if so warranted.

3.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration, if in order. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


